UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7457



RAMULUS A. MASON,

                                            Petitioner - Appellant,

          versus


MARTIN J. MCDADE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-442-5-H)


Submitted:   February 11, 1999          Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramulus A. Mason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ramulus Mason appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Mason v. McDade, No. CA-98-442-5-H

(E.D.N.C. Sept. 15, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2